DETAILED ACTION
This action is in response to the Amendment dated 28 October 2021. Claims 1, 3, 5 and 7 are amended. Claims 9-12 are added. No claim has been cancelled. Claims 1-12 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over UPMANUE et al. (US20170024022A1) in view of HU et al. (US20110316774A1).

As to claim 1, UPMANUE teaches a user interface of a transportation vehicle (See fig. 1, par. 0026, wherein the display module 30 displays the GUI 18 on the display 22. The GUI 18 includes a series of graphical interfaces each configured to display specific information for controlling a given vehicular system; as taught by UPMANUE),  wherein the user interface comprises: at least one mechanically adjustable controller (See fig. 3, par. 0033, wherein the interface device 60 includes a knob 64; as taught by UPMANUE); and a touch display (See fig. 1, par. 0026, wherein the display 22 may be a liquid crystal display (LCD) that includes a touchscreen; as taught by UPMANUE) that operates peripheral devices of the transportation vehicle (See fig. 1, par. 0026, wherein the GUI 18 includes a series of graphical interfaces each configured to display specific information for controlling a given vehicular system; as taught by UPMANUE), wherein operating the at least one mechanically adjustable controller temporarily deactivates the touch display, wherein operation of peripheral devices by using the touch display is temporarily blocked during the operation of the mechanically adjustable controller (See fig. 1, par. 0041, wherein in the event that the knob 64 is selected, any touch detected by the touchpad 68 along its surface is ignored, and the GUI 18 is controlled by the knob 64; as taught by UPMANUE).
UPMANUE does not teach wherein, responsive to operation of the at least one mechanically adjustable controller being operated within a predefinable time period following operation of the touch display, an operation performed on a peripheral device via the touch display is revoked and the previous state of the actuated peripheral device is reinstated.
In similar field of endeavor, HU teaches wherein, responsive to operation of the at least one mechanically adjustable controller being operated within a predefinable time period following operation of the touch display, an operation performed on a peripheral device via the touch display is revoked and the previous state of the actuated peripheral device is reinstated (See figs. 1-5, par. 0074, wherein the layer stack is destroyed and all UI elements return to the original docking position if the user lifts all fingers from the touch screen and an exit criteria is met [e.g. one of the physical buttons, dials switches or sticks 128; or the exit criteria can be a timeout such that after a predetermined period of no contact with touch screen 126]; as taught by HU).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UPMANUE user interface to include the teachings of HU wherein, responsive to operation of the at least one mechanically adjustable controller being operated within a predefinable time period following operation of the touch display, an operation performed on a peripheral device via the touch display is revoked and the previous state of the actuated peripheral device is reinstated. Such a person would have been motivated to make this combination as one problem associated with using touch screens on portable devices is quickly and easily finding a desired user-interface element. Considering the rich functionalities the application can provide, there may be lots of UI elements (e.g. buttons, knobs, . . . , etc.) on a display. A major problem is that it may be troublesome for user to find the right UI element in a timely manner, especially in a mission critical situation. Therefore a need exists for a method and apparatus for managing a touch-screen device that makes it easier and more time-efficient for a user to find a particular UI element (HU, par. 0003).

As to claim 3, UPMANUE and HU teach the limitations of claim 1. UPMANUE further teaches wherein the temporary deactivation of the touch display is able to be activated and deactivated (See fig. 1, par. 0041, wherein the switch 76 may be used to activate or deactivate one of the knob 64 or the touchpad 68; as taught by UPMANUE).

As to claim 4, UPMANUE and HU teach the limitations of claim 1. UPMANUE further teaches wherein the mechanically adjustable controller is a rotary controller, slide controller, toggle switch or pressure switch (See fig. 1, par. 0041, wherein the knob 64 is rotatable and slideable along each of the axes and transmits a signal reflective of its movement to the HMI module 46; as taught by UPMANUE).


As to claim 5, UPMANUE teaches a method for providing a user interface of a transportation vehicle (See fig. 1, par. 0026, wherein the display module 30 displays the GUI 18 on the display 22. The GUI 18 includes a series of graphical interfaces each configured to display specific information for controlling a given vehicular system; as taught by UPMANUE), wherein the user interface comprises at least one mechanically adjustable controller (See fig. 3, par. 0033, wherein the interface device 60 includes a knob 64; as taught by UPMANUE) and a touch display (See fig. 1, par. 0026, wherein the display 22 may be a liquid crystal display (LCD) that includes a touchscreen; as taught by UPMANUE), the method comprising: operating peripheral devices of the transportation vehicle via the touch display (See fig. 1, par. 0026, wherein the GUI 18 includes a series of graphical interfaces each configured to display specific information for controlling a given vehicular system; as taught by UPMANUE); operating the at least one mechanically adjustable controller to temporarily deactivate the touch display, wherein operation of peripheral devices via the touch display is temporarily blocked during the operation of the mechanically adjustable controller (See fig. 1, par. 0041, wherein in the event that the knob 64 is selected, any touch detected by the touchpad 68 along its surface is ignored, and the GUI 18 is controlled by the knob 64; as taught by UPMANUE).
UPMANUE does not teach and responsive to the at least one mechanically adjustable controller being operated within a predefinable time period following operation of the touch display, revoking an operation performed on a peripheral device via the touch display and reinstating a previous state of the actuated peripheral device.
In similar field of endeavor, HU teaches and responsive to the at least one mechanically adjustable controller being operated within a predefinable time period following operation of the touch display, revoking an operation performed on a peripheral device via the touch display and reinstating a previous state of the actuated peripheral device (See figs. 1-5, par. 0074, wherein the layer stack is destroyed and all UI elements return to the original docking position if the user lifts all fingers from the touch screen and an exit criteria is met [e.g. one of the physical buttons, dials switches or sticks 128; or the exit criteria can be a timeout such that after a predetermined period of no contact with touch screen 126]; as taught by HU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UPMANUE method to include the teachings of CLIFTON and responsive to the at least one mechanically adjustable controller being operated within a predefinable time period following operation of the touch display, revoking an operation performed on a peripheral device via the touch display and reinstating a previous state of the actuated peripheral device. Such a person would have been motivated to make this combination as one problem associated with using touch screens on portable devices is quickly and easily finding a desired user-interface element. Considering the rich functionalities the application can provide, there may be lots of UI elements (e.g. buttons, knobs, . . . , etc.) on a display. A major problem is that it may be troublesome for user to find the right UI element in a timely manner, especially in a mission critical situation. Therefore a need exists for a method and apparatus for managing a touch-screen device that makes it easier and more time-efficient for a user to find a particular UI element (HU, par. 0003).

As to claim 7, UPMANUE and HU teach the limitations of claim 5. UPMANUE further teaches wherein the temporary deactivation of the touch display is able to be activated and deactivated (See fig. 1, par. 0041, wherein the switch 76 may be used to activate or deactivate one of the knob 64 or the touchpad 68; as taught by UPMANUE).



As to claim 8, UPMANUE and HU teach the limitations of claim 5. UPMANUE further teaches wherein the mechanically adjustable controller is a rotary controller, slide controller, toggle switch or pressure switch (See fig. 1, par. 0041, wherein the knob 64 is rotatable and slideable along each of the axes and transmits a signal reflective of its movement to the HMI module 46; as taught by UPMANUE).

As to claim 9, UPMANUE teaches a user interface system of a transportation vehicle (See fig. 1, par. 0026, wherein the display module 30 displays the GUI 18 on the display 22. The GUI 18 includes a series of graphical interfaces each configured to display specific information for controlling a given vehicular system; as taught by UPMANUE),  wherein the user interface system comprises: at least one mechanically adjustable controller (See fig. 3, par. 0033, wherein the interface device 60 includes a knob 64; as taught by UPMANUE); and a touch display (See fig. 1, par. 0026, wherein the display 22 may be a liquid crystal display (LCD) that includes a touchscreen; as taught by UPMANUE),  wherein each of the at least one mechanically adjustable controller and the touch display are configured to operate at least one peripheral device (See fig. 1, par. 0026, wherein the GUI 18 includes a series of graphical interfaces each configured to display specific information for controlling a given vehicular system; as taught by UPMANUE), wherein operation of the mechanically adjustable controller temporarily blocks operation of the at least one peripheral device via the touch display (See fig. 1, par. 0041, wherein in the event that the knob 64 is selected, any touch detected by the touchpad 68 along its surface is ignored, and the GUI 18 is controlled by the knob 64; as taught by UPMANUE).
UPMANUE does not teach wherein, responsive to the at least one mechanically adjustable controller being operated within a predefinable time period after an operation of the at least one peripheral device via the touch display, the operation of the peripheral device via the touch display is revoked and a previous state of the actuated peripheral device is reinstated.
In similar field of endeavor, HU teaches wherein, responsive to the at least one mechanically adjustable controller being operated within a predefinable time period after an operation of the at least one peripheral device via the touch display, the operation of the peripheral device via the touch display is revoked and a previous state of the actuated peripheral device is reinstated (See figs. 1-5, par. 0074, wherein the layer stack is destroyed and all UI elements return to the original docking position if the user lifts all fingers from the touch screen and an exit criteria is met [e.g. one of the physical buttons, dials switches or sticks 128; or the exit criteria can be a timeout such that after a predetermined period of no contact with touch screen 126]; as taught by HU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UPMANUE user interface system to include the teachings of CLIFTON wherein, responsive to the at least one mechanically adjustable controller being operated within a predefinable time period after an operation of the at least one peripheral device via the touch display, the operation of the peripheral device via the touch display is revoked and a previous state of the actuated peripheral device is reinstated. Such a person would have been motivated to make this combination as one problem associated with using touch screens on portable devices is quickly and easily finding a desired user-interface element. Considering the rich functionalities the application can provide, there may be lots of UI elements (e.g. buttons, knobs, . . . , etc.) on a display. A major problem is that it may be troublesome for user to find the right UI element in a timely manner, especially in a mission critical situation. Therefore a need exists for a method and apparatus for managing a touch-screen device that makes it easier and more time-efficient for a user to find a particular UI element (HU, par. 0003).


As to claim 11, UPMANUE and HU teach the limitations of claim 10. UPMANUE further teaches wherein the temporary deactivation of the touch display is able to be activated and deactivated (See fig. 1, par. 0041, wherein the switch 76 may be used to activate or deactivate one of the knob 64 or the touchpad 68; as taught by UPMANUE).

As to claim 12, UPMANUE and HU teach the limitations of claim 9. UPMANUE further teaches wherein the mechanically adjustable controller includes at least one of a rotary controller, slide controller, toggle switch, and pressure switch (See fig. 1, par. 0041, wherein the knob 64 is rotatable and slideable along each of the axes and transmits a signal reflective of its movement to the HMI module 46; as taught by UPMANUE).

Claims 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over UPMANUE et al. (US20170024022A1) in view of HU et al. (US20150378502A1) and further view of CLIFTON et al. (US20110316774A1).

As to claim 2, UPMANUE and HU teach the limitations of claim 1. UPMANUE further teaches wherein the touch display is activated following the operation of the mechanically adjustable controller (See fig. 1, par. 0043, wherein the device that is not operated by the user is deactivated, and the device that is operated by the user controls the GUI 18 being displayed; as taught by UPMANUE). 
UPMANUE and HU do not teach wherein the touch display is activated following a predefinable delay.
In similar field of endeavor, CLIFTON teaches wherein the touch display is activated following a predefinable delay (See fig. 2, par. 0022 wherein FIG. 2 is a flowchart showing how to implement the first embodiment of the present invention that requires a timeout interval no elapse and movement of a finger for a predetermined path length before touchpad input is re-enabled for a tap input to be allowed; as taught by CLIFTON).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UPMANUE and HU user interface to include the teachings of CLIFTON wherein the touch display is activated following a predefinable delay. Such a person would have been motivated to make this combination as using a touchpad in certain environments can be difficult because of the location of a touchpad within a computing device. For example, in a laptop or other portable computing device, a touchpad is often placed just in front of a keyboard. When a user is typing, the thumb or the palm of the hand just below the thumb can easily brush against a portion of the touchpad. This inadvertent contact with the touchpad can be misinterpreted as intentional input to the portable computing device. Unintended data input includes deselecting an item such as an icon shown on a graphical user interface, a mouse button click, or movement of the cursor (CLIFTON, par. 0014). Accordingly, it would be an improvement over the prior art to provide a system and method for preventing unintended touchpad input caused by accidental contact with a touchpad surface by a palm, thumb or finger (CLIFTON, par. 0018).

As to claim 6, UPMANUE and HU teach the limitations of claim 5. UPMANUE further teaches wherein the touch display is activated following the operation of the mechanically adjustable controller (See fig. 1, par. 0043, wherein the device that is not operated by the user is deactivated, and the device that is operated by the user controls the GUI 18 being displayed; as taught by UPMANUE).
UPMANUE and HU do not teach wherein the touch display is activated following a predefinable delay.
In similar field of endeavor, CLIFTON teaches wherein the touch display is activated following a predefinable delay (See fig. 2, par. 0022 wherein FIG. 2 is a flowchart showing how to implement the first embodiment of the present invention that requires a timeout interval no elapse and movement of a finger for a predetermined path length before touchpad input is re-enabled for a tap input to be allowed; as taught by CLIFTON).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UPMANUE and HU user interface to include the teachings of CLIFTON wherein the touch display is activated following a predefinable delay. Such a person would have been motivated to make this combination as using a touchpad in certain environments can be difficult because of the location of a touchpad within a computing device. For example, in a laptop or other portable computing device, a touchpad is often placed just in front of a keyboard. When a user is typing, the thumb or the palm of the hand just below the thumb can easily brush against a portion of the touchpad. This inadvertent contact with the touchpad can be misinterpreted as intentional input to the portable computing device. Unintended data input includes deselecting an item such as an icon shown on a graphical user interface, a mouse button click, or movement of the cursor (CLIFTON, par. 0014). Accordingly, it would be an improvement over the prior art to provide a system and method for preventing unintended touchpad input caused by accidental contact with a touchpad surface by a palm, thumb or finger (CLIFTON, par. 0018).

As to claim 10, UPMANUE and HU teach the limitations of claim 9. UPMANUE further teaches 
 CLIFTON further teaches wherein the touch display is temporarily deactivated during operation of the at least one mechanically adjustable controller, and reactivated following the operation of the mechanically adjustable controller (See fig. 1, par. 0043, wherein the device that is not operated by the user is deactivated, and the device that is operated by the user controls the GUI 18 being displayed; as taught by UPMANUE).
UPMANUE and HU do not teach after a predefinable delay.
In similar field of endeavor, CLIFTON teaches after a predefinable delay (See fig. 2, par. 0022 wherein FIG. 2 is a flowchart showing how to implement the first embodiment of the present invention that requires a timeout interval no elapse and movement of a finger for a predetermined path length before touchpad input is re-enabled for a tap input to be allowed; as taught by CLIFTON). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UPMANUE and HU user interface to include the teachings of CLIFTON regarding after a predefinable delay. Such a person would have been motivated to make this combination as using a touchpad in certain environments can be difficult because of the location of a touchpad within a computing device. For example, in a laptop or other portable computing device, a touchpad is often placed just in front of a keyboard. When a user is typing, the thumb or the palm of the hand just below the thumb can easily brush against a portion of the touchpad. This inadvertent contact with the touchpad can be misinterpreted as intentional input to the portable computing device. Unintended data input includes deselecting an item such as an icon shown on a graphical user interface, a mouse button click, or movement of the cursor (CLIFTON, par. 0014). Accordingly, it would be an improvement over the prior art to provide a system and method for preventing unintended touchpad input caused by accidental contact with a touchpad surface by a palm, thumb or finger (CLIFTON, par. 0018). 

Response to Arguments 
Applicant argues that [“The cited art, whether taken alone or in combination, fails to teach or suggest the claimed user interface of a transportation vehicle, wherein the user interface comprises at least one mechanically adjustable controller, and a touch display that operates peripheral devices of the transportation vehicle, wherein operating the at least one mechanically adjustable controller temporarily deactivates the touch display, wherein operation of peripheral devices by using the touch display is temporarily blocked during the operation of the mechanically adjustable controller, wherein, responsive to user operation of the at least one mechanically adjustable controller within a predefinable time period after user operation of the touch display, an operation performed on a peripheral device via the touch display is revoked and the previous state of the actuated peripheral device is reinstated, as recited in the independent claims” (Page 5)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US8406961B2
2009-11-13
Reconfigurable vehicle user interface system
US20200019301A1
2019-07-12
Vehicle seat with seat operating device


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/               Examiner, Art Unit 2174                                                                                                                                                                                         

/SHERIEF BADAWI/               Supervisory Patent Examiner, Art Unit 2174